DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 31, 51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,553,239. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘239 patent contains all of the limitations of the broader claims in the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baird (US 2008/0137558).

Baird teaches:

31, 41. (New) A method, comprising:

in response to detecting a start of a second utterance by the second speaker, stopping the providing the audio content comprising the first utterance to the second speaker (pause for question [0022]); and
in response to detecting an end of the second utterance, resuming the providing the audio content comprising the first utterance to the second speaker near a point in the audio content comprising the first utterance when the audio content was stopped (resumes after question and catch-up mode begins [0022-0023]).

32, 42. (New) The method of claim 31, wherein the first and second speakers are participants in a call (conference call [0019]).

33, 43. (New) The method of claim 32, wherein the call is a phone call (conference call [0019]).

34, 44. (New) The method of claim 32, wherein the call is a conference call (conference call [0019]).

35, 45. (New) The method of claim 34, wherein the conference call includes video and audio content (conference call [0019] – audio and video content as in [0020]).

36, 46. (New) The method of claim 32, wherein a third speaker is present in the call (see endpoints 14, 22, 16 as in Fig. 2 and [0020]).

37, 47. (New) The method of claim 32, wherein no participants are in the call, other than the first and second speakers (note in Fig.2 such a configuration is valid).

38, 48. (New) The method of claim 32, wherein the audio content comprising the first utterance is recorded from the first speaker before the first speaker connects to the call (see [0032] where the entire conference is recorded, the user can join at any time).

39, 49. (New) The method of claim 31, further comprising in response to detecting an end of the first utterance, providing audio content comprising the second utterance to the first speaker (realtime playback of comment [0030]).

40, 50. (New) The method of claim 31, wherein the providing of the first utterance to the second speaker at least partially overlaps with the second utterance spoken in real time (see the catch-up method [0025]).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856.  The examiner can normally be reached on Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW H BAKER/Primary Examiner, Art Unit 2659